       Case: 1:21-cv-03836 Document #: 43 Filed: 08/26/21 Page 1 of 9 PageID #:907




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

OAKLEY, INC.,
                                                         Case No. 21-cv-03836
                           Plaintiff,
                                                         Judge Sharon Johnson Coleman
          v.
                                                         Magistrate Judge Maria Valdez
THE PARTNERSHIPS and
UNINCORPORATED ASSOCIATIONS
IDENTIFIED ON SCHEDULE “A,”

                           Defendants.


                              PRELIMINARY INJUNCTION ORDER

          THIS CAUSE being before the Court on Plaintiff Oakley, Inc.’s (“Oakley” or “Plaintiff”)

Motion for Entry of a Preliminary Injunction, and this Court having heard the evidence before it

hereby GRANTS Plaintiff’s Motion for Entry of a Preliminary Injunction in its entirety against the

fully interactive, e-commerce stores 1 operating under the seller aliases identified in Schedule A

attached hereto (collectively, the “Seller Aliases”).

          THIS COURT HEREBY FINDS that it has personal jurisdiction over the Defendants since

the Defendants directly target their business activities toward consumers in the United States,

including Illinois. Specifically, Defendants have targeted sales to Illinois residents by setting up

and operating e-commerce stores that target United States consumers using one or more Seller

Aliases, offer shipping to the United States, including Illinois, accept payment in U.S. dollars and

have sold products that infringe directly and/or indirectly Oakley’s United States design patent

shown in the below chart (the “Oakley Design”).


1
    The e-commerce store urls are listed on Schedule A hereto under the Online Marketplaces.
    Case: 1:21-cv-03836 Document #: 43 Filed: 08/26/21 Page 2 of 9 PageID #:908




     Patent Number                     Claim                          Issue Date
        D719,209                                                   December 9, 2014




       THIS COURT FURTHER FINDS that injunctive relief previously granted in the

Temporary Restraining Order (“TRO”) should remain in place through the pendency of this

litigation and that issuing this Preliminary Injunction is warranted under Federal Rule of Civil

Procedure 65. Evidence submitted in support of this Motion and in support of Oakley’s previously

granted Motion for Entry of a Temporary Restraining Order establishes that Oakley has

                                               2
     Case: 1:21-cv-03836 Document #: 43 Filed: 08/26/21 Page 3 of 9 PageID #:909




demonstrated a likelihood of success on the merits; that no remedy at law exists; and that Oakley

will suffer irreparable harm if the injunction is not granted. Specifically, Oakley has proved a

prima facie case of design infringement because (1) Oakley is the lawful assignee of all right, title

and interest in and to the Oakley Design, (2) Defendants make, use, offer for sale, sell, and/or

import into the United States for subsequent sale or use products that infringe directly and/or

indirectly the ornamental design claimed in the Oakley Design, and (3) an ordinary observer would

be deceived into thinking the Infringing Product was the same as the Oakley Design. Furthermore,

Defendants’ continued and unauthorized use of the Oakley Design irreparably harms Oakley

through loss of customers’ goodwill, reputational harm, and Oakley’s ability to exploit the Oakley

Design. Monetary damages fail to address such damage and, therefore, Oakley has an inadequate

remedy at law. Moreover, the public interest is served by entry of this Preliminary Injunction to

dispel the public confusion created by Defendants’ actions. As such, this Court orders that:

1.     Defendants, their affiliates, officers, agents, servants, employees, attorneys, confederates,

       and all persons acting for, with, by, through, under or in active concert with them be

       preliminarily enjoined and restrained from:

       a. offering for sale, selling and importing any products not authorized by Oakley and that

           include any reproduction, copy or colorable imitation of the design claimed in the

           Oakley Design;

       b. aiding, abetting, contributing to, or otherwise assisting anyone in infringing upon the

           Oakley Design; and

       c. effecting assignments or transfers, forming new entities or associations or utilizing any

           other device for the purpose of circumventing or otherwise avoiding the prohibitions

           set forth in Subparagraphs (a) and (b).



                                                 3
     Case: 1:21-cv-03836 Document #: 43 Filed: 08/26/21 Page 4 of 9 PageID #:910




2.     Upon Oakley’s request, any third party with actual notice of this Order who is providing

       services for any of the Defendants, or in connection with any of Defendants’ Online

       Marketplaces, including, without limitation, any online marketplace platforms such as

       eBay, Inc. (“eBay”), AliExpress, Alibaba Group Holding Ltd. (“Alibaba”), Amazon.com,

       Inc. (“Amazon”), ContextLogic Inc. d/b/a Wish.com (“Wish.com”), and Dhgate,

       (collectively, the “Third Party Providers”) shall, within ten (10) business days after receipt

       of such notice, provide to Oakley expedited discovery, including copies of all documents

       and records in such person’s or entity’s possession or control relating to:

       a. the identities and locations of Defendants, their agents, servants, employees,

          confederates, attorneys, and any persons acting in concert or participation with them,

          including all known contact information, and all associated e-mail addresses;

       b. the nature of Defendants’ operations and all associated sales, methods of payment for

          services and financial information, including, without limitation, identifying

          information associated with the Online Marketplaces and Defendants’ financial

          accounts, as well as providing a full accounting of Defendants’ sales and listing history

          related to their respective Online Marketplaces; and

       c. any financial accounts owned or controlled by Defendants, including their agents,

          servants, employees, confederates, attorneys, and any persons acting in concert or

          participation with them, including such accounts residing with or under the control of

          any banks, savings and loan associations, payment processors or other financial

          institutions including, without limitation, PayPal, Inc. (“PayPal”), eBay, Alipay,

          Alibaba, Ant Financial Services Group (“Ant Financial”), Amazon Pay, Wish.com, or




                                                 4
     Case: 1:21-cv-03836 Document #: 43 Filed: 08/26/21 Page 5 of 9 PageID #:911




          other merchant account providers, payment providers, third party processors, and credit

          card associations (e.g., MasterCard and VISA).

3.     Upon Oakley’s request, those with notice of the injunction, including the Third Party

       Providers as defined in Paragraph 2, shall within ten (10) business days after receipt of

       such notice, disable and cease displaying any advertisements used by or associated with

       Defendants in connection with the sale of infringing goods using the Oakley Design.

4.     Defendants shall be temporarily and preliminarily restrained and enjoined from

       transferring or disposing of any money or other of Defendants’ assets until further ordered

       by this Court.

5.     Any Third Party Providers, including PayPal, eBay, Alipay, Alibaba, Ant Financial,

       Wish.com, and Amazon Pay, shall, within ten (10) business days of receipt of this Order:

       a. locate all accounts and funds connected to Defendants’ Seller Aliases and Online

          Marketplaces, including, but not limited to, any financial accounts connected to the

          information listed in Schedule A hereto; and

       b. restrain and enjoin any such accounts or funds from transferring or disposing of any

          money or other of Defendants’ assets until further ordered by this Court.

6.     Oakley is authorized to issue expedited written discovery, pursuant to the Federal Rules of

       Civil Procedure 33, 34 and 36, related to:

       a. the identities and locations of Defendants, their agents, servants, employees,

          confederates, attorneys, and any persons acting in concert or participation with them,

          including all known contact information, including any and all associated e-mail

          addresses; and




                                                5
     Case: 1:21-cv-03836 Document #: 43 Filed: 08/26/21 Page 6 of 9 PageID #:912




       b. the nature of Defendants’ operations and all associated sales, methods of payment for

          services and financial information, including, without limitation, identifying

          information associated with the Online Marketplaces and Defendants’ financial

          accounts, as well as providing a full accounting of Defendants’ sales and listing history

          related to their respective Online Marketplaces.

       Oakley is authorized to issue any such expedited discovery requests via e-mail. Defendants

       shall respond to any such discovery requests within three (3) business days of being served

       via e-mail.

7.     Oakley may provide notice of these proceedings to Defendants, including service of

       process pursuant to Fed. R. Civ. P. 4(f)(3), and any future motions by electronically

       publishing a link to the Complaint, this Order and other relevant documents on a website

       and by sending an e-mail to Defendants that includes a link to said website. The Clerk of

       the Court is directed to issue a single original summons in the name of “The Partnerships

       and all other Defendants identified in the Complaint” that shall apply to all Defendants.

       The combination of providing notice via electronic publication and e-mail, along with any

       notice that Defendants receive from payment processors, shall constitute notice reasonably

       calculated under all circumstances to apprise Defendants of the pendency of the action and

       afford them the opportunity to present their objections.

8.     Schedule A to the Complaint [2], Exhibit 1 to the Complaint [3], Exhibit 2 to the

       Declaration of Jason Groppe [16], and the TRO [26] are unsealed.

9.     Any Defendants that are subject to this Order may appear and move to dissolve or modify

       the Order as permitted by and in compliance with the Federal Rules of Civil Procedure and

       Northern District of Illinois Local Rules.



                                                6
      Case: 1:21-cv-03836 Document #: 43 Filed: 08/26/21 Page 7 of 9 PageID #:913




10.     The $10,000 bond posted by Oakley shall remain with the Court until a Final disposition

        of this case or until this Preliminary Injunction is terminated.

                                               IT IS SO ORDERED.

DATED: August 26, 2021


                                               _______________________________________
                                               Sharon Johnson Coleman
                                               United States District Judge




                                                  7
   Case: 1:21-cv-03836 Document #: 43 Filed: 08/26/21 Page 8 of 9 PageID #:914




Oakley, Inc. v. The Partnerships and Unincorporated Associations Identified on Schedule "A"
                                    - Case No. 21-cv-3836


                                    Schedule A
No.   Seller Aliases                            No.   Seller Aliases
  1   CKFON OUTDOOR CO.,LT D Store                2   liang jialiang's store
  3   Ninth World Fitness shop Store              4   My Fitness Equipment Store
  5   Aliqite Cycling Store                       6   MARTIN-FOX Store
  7   We Fun Store                                8   NEENCA Store
  9   3 period Store                             10   CoolMart Outdoor Store
 11   Zichen Cycling Store                       12   Uuyee Store
 13   SNiMO Store                                14   Rankin Store
 15   VV fishing Store                           16   up the heartbeat Store
 17   Traveler's spring Store                    18   Outdoor personof the shop Store
 19   camping cycling Store                      20   on the way outdoor Store
 21   KKY-Online Store                           22   YLY riding Store
 23   Outdoor equipment experience Store         24   ruoyijiqiren
 25   SXQWSY                                     26   GUOQIANH
 27   HUIHUIGO                                   28   HOUAIHUA
 29   Aislent                                    30   boyandgirlfriend
 31   DAMAIWANGLUOKEJI                           32   Cake Bubble
 33   FuYiHeng                                   34   Live 4 Sports Store
 35   goodoutdoors                               36   ftiier
 37   qianshu33                                  38   sportoutdoor123
 39   childrendm                                 40   greatsportscn
 41   happymqi-0                                 42   newworldshopping
 43   ouyangouyang                               44   radton.liga


No.   Online Marketplaces                       No.   Online Marketplaces
  1   aliexpress.com/store/1817326                2   aliexpress.com/store/203953
  3   aliexpress.com/store/4658188                4   aliexpress.com/store/910361079
  5   aliexpress.com/store/910439160              6   aliexpress.com/store/910948005
  7   aliexpress.com/store/911355021              8   aliexpress.com/store/911727067
  9   aliexpress.com/store/911761591             10   aliexpress.com/store/911770668
 11   aliexpress.com/store/911792730             12   aliexpress.com/store/911828351
 13   aliexpress.com/store/911835401             14   aliexpress.com/store/911861104
 15   aliexpress.com/store/911883332             16   aliexpress.com/store/911893198


                                            8
  Case: 1:21-cv-03836 Document #: 43 Filed: 08/26/21 Page 9 of 9 PageID #:915




No.   Online Marketplaces                  No.   Online Marketplaces
 17   aliexpress.com/store/911928467        18   aliexpress.com/store/911932522
 19   aliexpress.com/store/911936587        20   aliexpress.com/store/911963003
 21   aliexpress.com/store/912063869        22   aliexpress.com/store/912069790
 23   aliexpress.com/store/912142059        24   amazon.com/sp?seller=A2HNNLWDM9
                                                 LYUM
 25 amazon.com/sp?seller=A2O4H5LZP          26   amazon.com/sp?seller=A2WRCDPX44
    8IXVN                                        O1M5
 27 amazon.com/sp?seller=A3D4YZINS          28   amazon.com/sp?seller=A3GUI2YJO87L
    MIJ30                                        7H
 29 amazon.com/sp?seller=A3J99DKIKI         30   amazon.com/sp?seller=A3PIML6QMGK
    W1T6                                         A12
 31 amazon.com/sp?seller=A9JHBGGM5          32   amazon.com/sp?seller=A9LS0A53QPV4
    FNL1                                         F
 33 amazon.com/sp?seller=AV4JFNAUN          34   dhgate.com/store/20231890
    SE1D
 35 dhgate.com/store/20494958               36   dhgate.com/store/20597197
 37 dhgate.com/store/21161092               38   dhgate.com/store/21552471
 39 dhgate.com/store/21691145               40   ebay.com/usr/greatsportscn
 41 ebay.com/usr/happymqi-0                 42   ebay.com/usr/newworldshopping
 43 ebay.com/usr/ouyangouyang               44   ebay.com/usr/radton.liga




                                       9
